Case 1:21-mc-00376-BLW Document1 Filed 01/07/21 Page 1 of 2

Wyatt Johnson, ISB: 5858
Michelle R. Points, ISB: 6224
ANGSTMAN JOHNSON

199 N. Capitol Blvd., Ste. 200
Boise, ID 83702

T | (208) 384-8588

F | (208) 629-2157

E | wyatt@angstman.com
mpoints@pointslaw.com

Attorneys for Defendants Shawn Cutting and
Crypto Traders Management, LLC

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

CRYPTO TRADERS MANAGEMENT,
LLC, a dissolved Idaho limited liability
company; and SHAWN CUTTING, an
individual,

Movant,

VS.

UNITED STATE SECURITIES AND
EXCHANGE COMMISSION,

Respondent.

 

 

Case No.

MOTION FOR ORDER PURSUANT
TO CUSTOMER CHALLENGE
PROVISIONS OF THE RIGHT TO
FINANCIAL PRIVACY ACT OF 1978

I, Janine Cutting, move this Court, pursuant to Section 1110 of the Right to Financial

Privacy Act of 1978, 12 U.S.C. 3410, for an order preventing the government from obtaining

access to my financial records. The agency seeking access is the United State Securities and

Exchange Commission.

My financial records are held by Washington Federal, N.A., 425 Pike Street, Seattle, WA

98101-3902.

I have attached my sworn statement in support of this motion.
Case 1:21-mc-00376-BLW Document1 Filed 01/07/21 Page 2 of 2

Respectfully submitted,

s/ Michelle R. Points
Michelle R. Points

CERTIFICATE OF SERVICE

I declare under penalty of perjury that on the 5" day of January, 2021, I have mailed or
delivered a copy of the attached Motion and sworn Statement to the below listed individuals by
the method indicated below:

Mary S. Brady

Assistant Regional Director

Denver Regional Office

Securities and Exchange Commission
1961 Stout Street, Suite 1700
Denver, CO 80294-1961

Richard M. Humes, Esq.

Associate General Counsel

Securities and Exchange Commission
100 F St., N.E.

] Hand Delivered
x | U.S. Mail, Postage Paid
] Fax
] Email
] iCourt Filing

] Hand Delivered

x ] U.S. Mail, Postage Paid

] Email

[

[

[ ] Fax

[
Washington D.C 20549 [ ]iCourt Filing

s/ Michelle R. Points

 

Michelle R. Points
